Citation Nr: 0843458	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for explosive 
personality disorder.

2.  Entitlement to service connection for acquired 
psychiatric disorder (claimed as bipolar disorder).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Marine Corps from 
March 1977 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied service connection for PTSD.  The veteran is 
also appealing a June 2005 rating decision that denied 
service connection for bipolar disorder and a petition to 
reopen a previously denied, unappealed, claim for service 
connection for explosive personality disorder.

The petition to reopen the claim for service connection for 
explosive personality disorder will be discussed in the 
decision below, whereas the Board is remanding the claims for 
service connection for bipolar disorder and for PTSD to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  As will be 
explained, the Board does not yet have jurisdiction over the 
PTSD claim because the veteran has not been provided a 
statement of the case (SOC) concerning this claim or given an 
opportunity, in response, to perfect his appeal to the Board 
by filing a substantive appeal (VA Form 9 or equivalent 
statement).  So the Board must remand this claim, rather than 
merely referring it.  See Manlincon v. West, 12 Vet. App. 238 
(1999).




FINDINGS OF FACT

1.  An unappealed February 1985 rating decision denied 
service connection for explosive personality disorder because 
this diagnosis is not a disability for which VA compensation 
may be paid; this claim was denied as a matter of law.

2.  The additional evidence since received concerning this 
claim is cumulative and redundant of evidence already on 
file.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision that denied service 
connection for explosive personality disorder is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.303(c), 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
August 2004 and April 2005, prior to the initial adjudication 
of his claim in June 2005.  These letters informed him of the 
evidence required to substantiate his petition to reopen his 
service connection claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
veteran was sent a second letter in October 2006, which 
complied with Dingess, as it apprised him of the downstream 
disability rating and effective date elements of 
his petition.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his petition.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his 
service medical records (SMRs) and VA treatment records.  VA 
also obtained his treatment records from Community Offender 
Rehabilitation Education.  There is no indication of any 
outstanding records pertaining to his petition.  

VA also afforded the veteran a psychological evaluation in 
May 2005 to determine whether he had a psychiatric disorder 
attributable to his military service, including PTSD, bipolar 
disorder, depression, seasonal effective disorder and 
explosive personality disorder.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Hence, no further notice or assistance 
to him is required to fulfill VA's duty to assist him in the 
development of his petition.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).



II.	Whether There is New and Material Evidence to Reopen 
a Claim for Service Connection for Explosive 
Personality Disorder

The veteran contends that he has some sort of psychiatric 
disability either caused by or aggravated by active service.  
The veteran initially filed for service connection for 
explosive personality disorder in January 1985 and seeks to 
reopen this service connection claim.  Other possible 
diagnoses for his alleged psychiatric disability are 
discussed in the Remand portion of the decision below.  
Before addressing the claim for service connection for 
explosive personality disorder on the merits, however, the 
Board must determine whether new and material evidence has 
been submitted since the unappealed, and therefore final, 
February 1985 rating decision that denied service connection 
for explosive personality disorder.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

The RO initially denied service connection for explosive 
personality disorder in February 1985 on the basis that a 
personality disorder is not a compensable disability for VA 
purposes.  The veteran did not appeal that decision so it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The veteran attempted to reopen his claim in March 2005.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a petition to 
reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id. at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's petition is 
evidence that has been added to the record since the final 
February 1985 rating decision.  Since that decision, 
additional medical records were submitted which include 
diagnoses of drug dependence, chemical dependence, alcohol 
dependence, cannabis abuse, bipolar disorder, and personality 
disorder with antisocial and borderline traits.  The veteran 
also submitted three statements describing incidents in 
service, which he believe contributed to his psychological 
disorders.

In this case, the veteran's original claim was denied on the 
legal premise that the relief he sought was not available 
under the current law and regulations.  The applicable law 
used in the 1985 rating decision stated 

In the field of mental disorders, personality 
disorders which are characterized by developmental 
defects or pathological trends in the personality 
structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown 
to have existed prior to service with the same 
manifestations during service, which were basis of 
the service diagnosis, will be accepted as showing 
preservice origin.  Congenital or development 
defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not 
diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) 
(1984).

The Board notes that this regulation has not changed since 
1985; personality disorders still cannot be service-connected 
as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  
As such, there is no evidence that the veteran has or can 
submit which will permit service connection for this 
condition.

Accordingly, the Board concludes that the veteran's claim is 
barred as a matter of law, and new and material evidence has 
not been submitted since the February 1985 rating decision 
that would permit the claim for service connection for 
explosive personality disorder to be reopened.  



The Board does note that although VA General Counsel has held 
that service connection may not be granted for personality 
disorder, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 
3.306, 4.127.  Therefore, the veteran's other claims for 
service connection are not precluded by this decision.


ORDER

The petition to reopen the claim for service connection for 
explosive personality disorder is denied.


REMAND

I.	Service Connection for Bipolar Disorder

The veteran claims he has bipolar disorder either caused by 
or aggravated by his active military service.  The evidence 
of record indicates he is receiving Social Security 
Administration (SSA) disability benefits.  However, none of 
the records relied upon by SSA in its determination have been 
obtained and associated with the claims folder for 
consideration in this appeal.  These records must be obtained 
before a decision on the claim of entitlement to service 
connection can be made.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits).



II.	Service Connection for PTSD

In a January 2005 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
filed a timely notice of disagreement (NOD) with respect to 
this claim in March 2005.  See 38 C.F.R. §§ 20.201, 20.302 
(2008).  
However, the RO has not issued a SOC in response to his NOD.  
The filing of a NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose 
of the remand is to give the RO an opportunity to cure this 
defect by having the RO/AMC issue an SOC concerning this 
claim.  The veteran then will have the opportunity to perfect 
an appeal to the Board concerning this claim by filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. § 20.200.

Thereafter, the RO should return the claims file to the Board 
for further consideration of this claim only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding 
that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the veteran an SOC addressing 
his claim for service connection for 
PTSD.  He must be given an opportunity 
to perfect an appeal in response to the 
SOC by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent 
statement).  


Advise him that this claim will not be 
returned to the Board for further 
appellate consideration of this issue 
unless he perfects his appeal.

2.  Obtain the veteran's SSA records, 
including all medical records that 
formed the basis of any decision 
rendered by that agency.  Efforts to 
obtain these records should also be 
documented, and any evidence received 
in response to this request should be 
put in the claims file for 
consideration in this appeal.

3.  Then readjudicate the claim for 
service connection for bipolar disorder 
in light of the additional evidence 
received since the statement of the 
case (SOC) of January 2006.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental SOC 
(SSOC) and give them time to respond to 
it before returning the file to the 
Board for further appellate 
consideration of this claim.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


